Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 1 of 15




                       EXHIBIT 1
              Dr. Simons’ Offer Letter
         Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 2 of 15




                                     JackA.. Elias, M.lJ.                        Chief, Beeson Medictd Service
                                     WaMemar Von Zedtwitz Professor ofMedicine   Yale-New Haven Hospital
                                     ProffSSOr ofImmunobiology                   20 YorkStreet
Yale University                      Chair. Department ofMedlcine
                                     333 CetJarStreet-Room 1072 IMP
                                                                                 New Haven, CT0651f)-3202
                                                                                 Telephone (203) 785-4119/F1lX (203) 785-6954
                                     P.O./!ox 2080~6                             E-maiL·iqck.eIios@.vale.et1u
                                     New Haven,   cr 06520-8056
   May 22, 2008

  Micbael SimonS, M.p.
  A.G. Huber Professor of Medicine
  Chief: Section of Cardiology
  Director, Angiopesis Research Center
  Dartmouth Medical School
  Dartmouth-Hitchcock Medical Center

  Dear Mike:

 We are delighted to offer you the position of Chief of the Sectioh of Cardiovascular Medicine and ~fessor
 of Intemal Medicine at Yale UniverSity School of Medicine and the corresponding position of Chief of
 Cardiovascular Medicine at Yale-New Haven Hospital. This letter sets forth the specific terms and
 conditions of our offer of employment and supersedes any previous correspondence or discussion between
 you and the School, the Department and the Hospital. We also describe herein the doCumentation and
 process required to make your appointment official.

 A. Faculty Ap poiDtment, Compensation and Fringe Benefits

 1. The Department of Internal Medicine is recommending you for appointment as Professor of Internal
    Medicine without teml in the Traditional Track; effective July 1, 2008. This appoiirtment is contingent
    upon completion of the normal Yale University review process, including approvals by the University
    Affinnative Action Office, the senior faculty of the Department, the Appointments and Promotions
    Committee, the Board of Permanent Officers of the School of Medicine and the Yale Corporation.

2. The Department and the Dean will nominate you to President Levin and the Yale Corporation for a
   Robert Berliner Professorship.

3. Policies for faculty, including a .description of ranks and tracks, are set forth in the Yale University
   Faculty Handboo~ which can be f01md on-line at: hUp:Uwww.yale.edu.(proyostlhtmllfacultyhb.h1ml.
   Because these policies represent essential employment understamtings between you and the University,
   you are urged to read the Faculty Handbook with care, including revisions of the Handbook that are
   made periodically and become part of these understandings. I.( you have specific questions, please
   contact Ms. Amy Sison at 203-785-4121.                                             .

4. Your salary will be $500,000 per year for the fiscal year July 1, 2008 through June 30, 2009~· CoDsistent
   with standard practice at the School of Medicine, it will be comprised of a base of $85;000 and a
   suppI~ent of $415,000. Salmy is determined in accord8nce with School and Department Faculty
   Salary Guidelines and is reviewed annually, with adjustments based on your overall conflibution to the
   School, the Department and the Hospital.

   As we have discussed, your salary will come :from the following sources: (1) Yale-New Haven Hospital
   (YNHH) will support 16;7% in recognition of your role as Section Chief and· 8.3% for multidisciplinary
   program development. (2) The Robert Berliner Chair will initially generate. approximately $107,
   OOO/year and can be expected to grow over time. (3) We expect that you will cover a significant
         Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 3 of 15



  Michael Simons, M.D.
  May 21, 2008
  Page 2 of 14


       percentage of your s8J.aty from clinical income and/or research support. (4) The remainder (up to 25%)
       will be. covered by the Section in recognition of your teaching ·and administrative activities.     -
      In addition to the 16.7% salary support and 8.3% program stipend provided for your role as Section
      Chief, the Hospital will make an additional PfQgratn stipend payment of up to 10% of the Chief's salary
      as an incentive for perfonnance in physician recruiting, EP program development and multi-disciplinary
      program development (peripheral Vascular and Heart TransPlantation) with the performance criteria
      mutually agreed to set out in writing. This payment will be coordinated with the YSM fiscal y~ so that
      it may be considered in the Cardiology Section's budg~ development. Thi~ element of chief support will
      be committed for three years. Then the .additional program stipend will be· reassessed based on the
      Chief's ability to Commit to clinical program development and new program objectives established by
      the Hospital at that time.

     The Chief will also participate in the Program's annual perfonnance incentive plan based upon
     aggregate clinical prod~ctivity rest,1lts and quality, which will be funded by YNHH as described in.
     section D3 below. The Hospital's fiscal year ends in September and the sh@re of incentive available to
     the Chief may increase overall compensation by an additional 20%-30% if the performance crite~a are
     achieved. However, while this iilcentive is paid through and administered. by YSM, its variable nature
     and payout does not lend itself to incorporation in the Cardiology Section's budget.

 5. In accordance with University policy, Yale will provide moving expenses up to $15,000 to relocate your
    personal belongings from Hanover to New !laven. Please contact Ms. Diane Brown, Transportation
    Manager of Traffic, Receiving and Stores at Yale (203-432-9961) to make all arrangements for the
    move. Reimbursement will be made subject to the following guidelines:

            a. Payments will be made only for billed charges covering packing, transportation and insurance
               for ordinary household goods.

         b. The allowance will cover reimburSement for shipping up to 6,000 lbs. plus an additional
            reimbursement of up to $350 for packing costs.

        c. No moving funds are available for persons employed on term contracts of less than two years.
           Employees who terminate from University employment with less than one year of service may
           be liable for repayment of reimbursed moving expenses.

6. Please contact the B~efits Office at 203-432-5550 within one month of your appointment to discuss the
   benefit options available to you and arrange for enrollment in tP-e appropriate plans. Infonnation
   regarding benefits can be found online at http://www.yale.edulhronline!benefits.

B. Responsibilities at. the School of Medicine

1. You will be app~inted Chief of the Section of Cardiovascular Medicine in the Department of Medicine.
  Your responsibilities as Chief include tJ:te following:                                             .

       a.     Oversight of the Section's resources.

      . b. Meeting or exceeding the Section's business      plan targets, including :financial performance and
           aggregate clinical productivity.

       c. Oversight, growth and development of the Section's clinical, educational and research
          programs.
           Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 4 of 15



  Michael Simons, MD.
  May 21, 2008
  Page 3 of 14



            d. Reciui1ment, mentoring and retention of faculty, 'trainees and staff.

            e. Achievement of mutually defined goals, objectives and program development milestones
               consistent with the recruitment and service line plans of the School and the Hospital.

            f.    Ensuring compliance of ~ Sectiori with all Department, School, University, Hospital and
                  governmental policies.                                       .

           g. Representation of the Section by yourself or a designee in all planning and policy-making
              activities of the Department, the School ~ the Hospital.

           h. Representation of the Section's faculty in appointments and promotions processes of the
              Department and the School.

           1.     Support of Medical Staff in credentialing and re-credentialing ofYNHH cardiologists.

 2. As a Professor in the Department of Internal Medicine, you will participate in clinical, research and
    teaching activities assigned by the Chair of the Department. These responsibilities will include:

        a .. Attending on the Cardiology Consultation Service and/or in the Cardiac Care Unit (CCU).

        b. Teaching house staff, fellows and students.

        c. Development of a substantial research program supported by peer-reviewed funding.

       d. Providing research training to fellows and house staffwhere appropriate.

       e. :participation in Departmental committees and faculty. meetings, including appoin1ments and
          promotions meetings.

c. Commitments by the School of Medicine

1. The School is eager to help you build the Section's research programs in vascular biology,
   atherosclerosis, myocardial biology and/or cardiac imaging. To this end, we commit to the following:

      a.        Structural. We are pleased to establish the Yale Cardiovascular Research Center (yCVRC) in
                the Department of Medicine and to name you as its first Director.

      b. Financial. The Department and the School Will provide $15,000,000 to ~elop the Section's
          research programs. Of this amount, up to $1,500,000 will be available to cover the reasonable
          expenses of establishing your laboratory at Y8J.e, including salaries and fringe benefits of
          laboratory personnel, equipment, supplies, animal per diems and the cost of moving laboratory
          materials and equipment from Hanover. We expect that the ~der will be used to recruit
          outstanding new ben~h and tnmslationally-focused research faculty and to purchase laboratory
          equipment in connection with these recruitments. Drs. Carolyn Slayman (as Deputy Dean for
         Academic & Scientific Affairs) and Jack A. Elias (as Chairman of Medicine) look forward to
         working closely with you on faculty recruitment. Start-up packages may be structured· flexibly
         to meet the requirements of individual candidates, and unspent funds may be carried over
         annually.
       Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 5 of 15



Michael Simons, M.D.
May 21, 2008
Page 4 of14



        c. Endowment. The Department of Medicine will commit the proceeds from $5,000,000 of its
            endowment to support the research, clinical and educational activities of the Section and
            YCVRC. The expected yield of this endowment should be discussed with Ms. Cynthia Walker,
            the Deputy Dean for Finance and Administration. When Dr. Barty Zaret retires, the Berliner
            Chair that he occupies will be available for recruitment into .the Section. Altematively, the $3
           .million that is in the corpus of the Berliner Chair will be added to the endowment noted above
            and used to support the Section and YCVRQ.

              It is important to point out that Cardiovascular Medicine is a high p'riority fundraising
              opportunity at YSM. Along these lines, the Dean is happy to ensure you that you will have
              expert assistance in your fundraising activities and Ms. Janey Houck, the Associate VP for YSM
              Development, and her staff look forward to working with you to secure additional endowment
              for your programs.

2. The Department will provide the following space in order to allow the Section and the YCVRC to grow
   and prosper:

       a.    Office Space. The administrative home of the Section of Cardiology will be on Fitkin 3, where
             yo~   office and support staff will be located. Fitkin 3 also provides office space for clinically
             active faculty members. As the Section grows, the Department will identify additional faculty
             offices if needed.

      b. Research Space. As we have discussed, the Section's primary laboratory space will be on the
          newly renovated 7tJJ floor of the 300 George Street building, which will provide a superb 'setting
          for your own research and for the recruitment of new laboratory-based faculty members. Most
          of the Section's current researchers (Drs. Jeffrey Bender, Daniel Goldstein, Kerry Russell,
         Raymond Russell, Larry Young) will move there as well to consolidate strength and help the
         YCVRC get off to a rapid start. In all, the Department and the School will fit out approximately
         20,000 square feet on the 7th floor for the Section and the YCVRC, including laboratory space
         (approximately 103 workstations), support space and offices. George Zdru, Director of Facilities
         Planning for the School of Medicine, looks forward to working with you on the details of the
         renovation. The Department will make every effort to identify additional space as the Section's
         and the YCVRC's laboratory-based research programs grow.

            You have emphasized the importance of vivarium facilities for your own research and that of
            other Section and YCVRC members. The 300 George Street building is well-equipped in this
            regard, with a newly constructed rodent facility run by the Yale Animal Resources Center
            (YARC). The Director of YARC (James Macy, DVM) is ready to allocate 3,000 cages to
            Cardiology, which-at the standard ratio of2.8 mice per cage-will be sufficient to house 8,400
            mice. He has infonned us that the Cardiology faculty members listed above are currently using
            a total of 288 cages, leaving more than 90% of the total for you and other new recruits. If you
            have any further questions, please feel free to contact Dr. Macy directly.

     c. Zebrafish Facility. The Department and the School welcome your interest in developing a
         zebrafish-based experimental program in the Section and. the YCVRC. Towards this goal, the
         School will commit resources to create a zebrafish facility on the 7th floor of the 300 George
       . Street Building (or at another mutually agreed upon location) as soon as you have identified and
         recruited one or more faculty users. Dr. Carolyn Slayman will work with you to determine the
         appropriate size and configuration of the facility as part of the recruitment process. The School
         Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 6 of 15



  Michael Simons, MD.
  May 21, 2008
  PageS of 14


                 will cover the cost of constructing the facility, and the Section and the YCVRC will take
                responsibility for equipping and operating it. In this regard, you have point~ out that a major
                zebrafish researcher may require a fully automated high-throughput screening facility costing
                upwards of $1 million to equip. This cost will need to be covered by the $15 million already
                allocated for b~ding the Cardiology r~h program, but iflwhen the initial allocation has
                been used up and if (as we fully expect) your recruifments have been. truly outstanding,
                additional program-building funds will be· provided to you.

         d. Clinical Space. We expect that the Section'.s clinical programs Will grow substantially under
             your leadership (see below). We are committed to working with you to enlarge and enhance the
             sites of practice for the Section on the YNHH-YMS campus. After the Smilow Cancer Hospital
             is completed in 2009, we expect that additional space will become available in the Yale
            Physicians Building to augment the cummt Medical Center cardiology practice on Dana 3. This
            can be used to expand and further develop the general cardiology practice. It may also provide.
            an opportunity to relocate the Heart Failure group· from their College Street offices.. Faculty "of
            the Cardiology Section will also have access to additional half-day clinic sessions in the Dana 3
            specialty clinic, although the number of sessions is expected to ~e modest.

            An important avenue for growth will be in Guilford, where the Department of Medicine has
            been committed 5,400 sq ft .of clinical space at the new Shoreline Clinic. The faculty of the
            Cardiology Section will be assigned the highest priority for use of this space. The space is
            configured to accommodate three full-time clinicians and substantial diagnostic equipment. We
           have agreed to allow pediatric cardiology and others to have use of an office and two exam
           rooms and access to the cardiology diagnostic ~uipment for one half-day clinic session per
           week. In addition, faculty from other sections may be provided access to this clinic space on a
           part-time basis, if the cardiology faculty does not require all of the space. The major sources of
           expense for the Shoreline clinic will be rent, lease of equipment and furnishings, personnel costs
           and physician salaries. The personnel costs are e?q)ected to be highly competitive.

           Another potential satellite location is the recently acquired Bayer site in West Haven/Orange.
           Other satellite offices are under consideration as Heart Center or Vascular Center outpatient
           sites throughout New Haven County. Our planning staff and senior leadership in the Heart and
           Vascular Center will assist you in developing the best practice locations.

D. Commitments by Yale-New Haven Hospital

   This section of the letter outlines the resources cominitted by YNHH with the goal of helping you build
   a nationally prominent Heart and Vascular Center. Included are investments in clinical faculty
   recruitment, technology. program and administrative support and clinical space.

      1. YNHH is pleased to offer you an appointment as Chief of the Section of Cardiology in the
          Hospital's Department of Medicine. co-termiIius with your appointment as Chief of the Section
          of Cardiovascular Medicine at the Medical School. The Hospital appointment will be subject to
         the approval of the YNHH Board of Trustees. The Hospital has also appointed an administrative
         Executive Director to consolidate cardiovascular clinical units and be a partner to your clinical
         leadership t~ in managing hospital inpatient, outpatient and diagnostic services. To provide·
         effective leadership for the complex array of prOgfams and professional staff, we. expect that
         you, or your designee, will actively lead, in collaboration with leaders in Surgery and Diagnostic
         Radiology, the development of the Yale-New Haven Heart and Vascular Center, described in
         our Service Line Plan and reflected in the program commitments of this section.
      Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 7 of 15



Michael Simons, MD.
May 21, 2008
Page6of14



       2. To augment the clinical management team, YNHH will support the appointment of an Associate
           Clinical Chief of Cardiology, with leadership responsibility in the Heart and Vascular Center for
           physician recruitment and program development. The role of Medical Director of the Heart
           Center is designed to provide the Associate Chief with the influence and portfolio necessary to
          be effective in program development and multi-disciplinary service relationships. Therefore, we
          recommend that the roles remain linked. The salary offset and funding support for this and other
          pqsitions are summarized in the next section. Appointment, reappointment and replacement of
          this, and all ot1;ler hospital-based Medical Director positions noted below, reqUire. joint Hospital
          and School approval.

      3. We propose an aggressive physician recruitment'plan to support the clinical vision that has been
         discussed with you. The plan cmrently envisions hiring a total of 20 physicians, each receiving a
         combination of salary support, offset (deficit) funding and perfonnance incentives. The broad
         guidelines for recruitment are summarized below and detailed in the attached matrix.

              In general, three categories of support- will be employed.

               (i)     Leadership positions will receive administrative salary support commensurate with
                       expected effort and established Hospital policies. The Chief will receive total salary
                       support of 25% (16.67% per our e$tablished guidelines and 8.33% program stipend). An
                      additional 10% salary support will also be provided if appropriate milestones are met as
                      described above. The Associate Chief will receive 30% salmy support (15% for the
                      Associate Chief rolel15% as leader of the Heart and Vascular Center). As the Associate
                      Chief is expected to remain clinically active, the 30% of salary support provided
                      recognizes these administrative duties and expected time commitment. The Program's
                      petformance incentive plan may increase the Associate Chief's overall compensation by
                      20%-30% ifperformance criteria area achieved (see below).

                       All other medical directors will receive 15% salary support to cover their administrative
                       responsibilities, except. for the medical director of Heart Transplantation, who will
                       receive 50% support due to the additional UNOS/CMS administrative duties. The
                       covere~ positions will include the Directors of Electrophysiology (EP), Interventional
                       Cardiovascular Medicine, Echocardiography and Nuclear Medicine. Also included will
                       be the Associate Director of EP; Medical Director of the Peripp.eral Vascular Center, and
                      Medical Director of Heart Transplantation. In recognition of each new lab or program
                      director's service development commitments during the start up period, the Hospital will
                      shift 10% of the Program Development Offset Funding for clinical activity to fixed salary
                      support for three years. However, if as a result of this increase in fixed support and
                      clinical productivity the physician's account is in surplus, the unanticipated gain must be
                      applied to other program development offset funding needs in the section. This additional
                      support should only apply to the directors who will haVf) an external program
                      development focus. This includes the Medical Directors of the Catheterization
                     Laboratory, Electrophysiology Laboratory, Echo Laboratory, Cardiovascular Imaging
                     Program, Peripheral Vascular Disease Program and Heart Failure and Cardiac
                     Transplantation Program. Those that have strictly Hospital administrative functions will
                     remain at the 15% support level.

       (ii)      The Hospital will also underwrite program development for clinically committed
                 recruitments, including some of the leadership positions. In general, the Hospital will
     Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 8 of 15



Michael Simons, MD.
May 21, 2008
Page 7 of 14


                   support faculty physician recruitment by help~ you develop five-year business plans ~or
                   each physician. addressing clinical and academic expectations. Each plan will be assessed
                   and updated every three years. The Hospital will provide a residual clinical expense
                   offset against all net clinical revenue until each phYsician or program becomes se)f-
                   suStaining within the business-planning period. This wilt include coverage for salaries,
                   fringe benefits, malpractice costs and approved standard clinical practice expenses.
                  Physicians who are so supported will be expected to. devote 85% of their time (defined by
                  participation in clinic sesSions, inpatient service coverage, clinical teaching and
                  procedural sessions by subspecialty) to clinical practice and meet the equivalent business
                  plan targets for productivity (work RVU standards) and service. Additional physicians
                  may be recruited upon achievement of service objectives and productivity thresholds to
                  ensure that the Heart and Vascular Center has sufficient capacity to meet patient needs.
                  As noted in the attached matrix, it is anticipated that 13 of the recruited physicians will be
                  supported in thiS manner.

         (iii)    Finally, the HoSpital will provide support for a performance incentive program for faculty
                  physicians fu the Section,. to be based ~pon superior results and quality measures.
                  Faculty in leadership positions (including yourself) will be eligtole, based upon aggregate
                  performance of the Section or subsection. For puzposes of goal congruence, we would
                  prefer that the Chief, Associate Chief and Lab Directors all share in the same
                  performance fund, which should both reinf~rce your leadership, as we will mutually
                  establish the perfonnance objectives, and drive superior outcomes for the Program. The
                 Hospital will establish a maximum available fund of $1,650,000 per year and will set
                 funding thresholds and award criteria With you each year. The Perfonnance Incentive
                 Program has the potential to make payments of between $100,000-$150,000 for Chiefs
                 and Directors and $50,000 for other participants. The program will be administered by
                 the School through the Depamnent and the Section, and the Hospital will not participate
                 in setting the compensation of any inaividual faculty member.

                 Each of these funding commitments and the total recruitment plan is displayed in the
                 following table.
                 Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 9 of 15



         Michael Simons, M.D.
         May 21, 2008
         Page 8 of!4




                                                                                                              Eligible
                                                                          Total                               forPgm
                                                            Present      Projected                            Dvlpmt PerformancE
                                      Clinic    RVU         SaI8ry      Compensa-      P~ysi~ian.   .S~ary    Deficit  Incentive
      Physician Title                 al         Goal      Estimate        tiOIiD       Name        Support   Offset   Eligible
                                        FTE

 I. Directors
  1. Chief of Cardiology               SO%A     TBD       $500,000       $650,000       New           25%       No       Yes
  2. Clinical Chief                    85%      TBD       $400,000       $630,000      Cabin         30%        No       Yes
  3. Lab Di,rector - Cath             85%       TBD       $~OO,OOO      $600,000      Cleman         15%        No       Yes
  4. Lab Director - EP ..             85%       TBD      $300,000       $600,000      Batsford       15%        Yes      Yes
  5. Lab Director - ECHO              85%       TBD      $190,000       $250,000     MacNamara       15%        No       Yes
 6. Lab Director, StresslNuclear      85%       TBD      $200,000       $225,000      Sinusas        15%        No       Yes
 7. Lab Director - CV Imagin~         85%       TBD      $250,000       $300,000       New           15%        Yes      Yes
 8. Medical Director -                85%       TBD      $250,000       $300,000       New           15%        Yes      Yes
 Peripheral Vasco
 9. Director ofInterventional         85%       TBD      $400,000      $500,000        New           15%        Yes      Yes
     Cardiology
 10. Community Director,              N/A       lBD                    $30,000                      Stipend              No
      Preventive Cardiology

II. Physician Teams
   1. Heart Failure
       a. HF1 - Txp. Dir             85%       TBD      $200,000      $275,000        New           50%        Yes      Yes
       b. HF2 - HF Dir.              85%       TBD      $200,000      $275,000        New           15%        Yes      Yes
       c.HF3                         85%       TBD      $175,000      $225,000        New            0         Yes      Yes
 2.EP
      a. BPI - Assoc. Dir.           85%       lBD      $300,000      $600,000        N~w           15%        Yes      Yes
     b.EP2                           85%       TBD      $200,000      $300,000        New            0         Yes      Yes
3. General Cardiology
     a. Gel                         85%        lBD      $175,000      $225,000       New             0        Yes       Yes
     b.GC2                          85%        TBD      $175,000      $225,000       New             0        Yes       Yes
     c.Ge3                          85%        TBD      $175,000      $225,000       New             0        Yes       Yes
     d.GC4                          85%        TBD      $175,000      $225,000       New             0        Yes       Yes
4. Clinical Research
    a.CR1                           60%        TBD      $200,000      $250,000       New            15%       Yes
                                                                                                                    c   Yes




  A Clinical and research activities.


  BAssumes RVU and           quality targets are achieved according to mutually agreed upon ramp up schedule.

  C This position's program development        offset will include allowed grant recoveries.
     Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 10 of 15



Michael Simons, M.D.
May 21, 2008
Page90f14


        4. When the Smilow Cancer Hospital opens, cardiac outpatient diagnostic services will be moved
            to provide a contemporary, multi-purpose cardiac SUite which will include Hospital space for
            cardiac echo, EKG and Holter monitor services. You and individuals designated by you will
           participate in the design of this new facility. Opening of the Smilow Cancer Hospital (North
           Pavilion) may also permit the Hospital to move some general medical acute care units and the
           MICU from their current South and East Pavilion locations, allowing a Heart Hospital to be
           created on one. floor of the South and E8st Pavilions by connecting medical services for cardiac
           inpatient lCU, step-down and ·acute care. The neW Heart and Vascular Center faciliti~ will have
           distinctive signage and access. You will have an opportunity to. participate in inpatient and·
           outpatient facility design and related considerations.

       S. YNHH and YSM ·will w~rk to establish anew structure for cardiovascular imaging that covers
          all diagnostic modalities and integrates Cardiov~ar Medicine and Radiology as equal
          partners. Financially, this new program would be a separate structure in Yale Medical Group
          (YMG) and the revenues that it generates will be accounted to all in an open manner.

          Hospital departmental siting of certain diagnostic services will be realigned organizationally to
          report to the administrative Executive Director of the Heart Center, provided that the service is
          dedicated to cardiac care. We will jointly evaluate clinical and business opportunities in imaging
          services and adopt new modalities to ensure that the Heart and Vascular Center maintains a
          technologically advanced position in the service area.

         We will also support your exploration of alternate professional billing and faculty support
         arrangements for cardiac ·imaging and ED Chest Pain Center' serviceS with the Radiology
         Department and the Yale Medical Group. However, training opportunities for Radiology and
         Cardiology residents and fellows must be preserved in any restructuring. The Hospital will enter
         into good faith negotiations with the Department regarding management of the technical
         elements of hybrid diagnostic labs, such as Stress and Holter, to facilitate dedicated
         management, technology enhancements and program development.

      6. We will develop an Atrial Fibrillation Center as the distinguishing element of an enhanced
          Electrophysiology service. We will remodel and equip EP Lab #2 during FY 2009 with an
          electroanatomical mapping .system, intracardiac echo with phased array for AF ablation and a
          recording system. The sharing agreement with Pediatrics will be modified to ensure sufficient
          adult access to cryoablation. We will jointly undertake a close examination of the regional
          competition and technology options with you and the EP Lab Medical Director before
         committing to certain EP technology, such as additional hi-plane imaging, stereotaxis or Hansen
         remote catheter navigation systems. It is anticipated that a new EP director may have specific
         technology requirements. We will reserve funding in the FY 2008-2009 EP capital budgets to
         ensure the ability to secure a distinctive and sustainable technical advantage after· completing
         this technology assessment.

        As noted above, YNIDI is committed to grow and develop the Electrophysiology service. This
        will include the recruitment of at least 2 new physicians with expertise in this area. Support for
        these recruitments will include appropriate salaries and fringes, progoun development deficit
        offsetting and participation in the performance incentive program. One of these new positions
        could be an experienced AF ablator with market competitive compensation. We envision the
        other might be recruited from the local marketplace. Future faculty growth, we believe, should
        be based on progress with program development.
      Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 11 of 15



Michael Simons, MD.
May21,2008
Page 10 ofl4


       7. To retain a strong position in the .interventional field, our service must offer new drug and
            device trials. Thus, we support your plan to recruit a Director ofJn.terventional Cardiac Research
           and up· to three study. nurses to oonduct outcomes research, attract clinical trials from the
           pharmaceutical and device industries ~d facilitate the enrollment of patients. We will regard
           this recruitment as any other clinical faculty recruitment as outlined in section D3, provided that
           the Director makes the standard clinical time commitment and the Hospital receives expense
          recoveries as outlined in the grants. The Director will receive 15% salary support provided by
          the Hospital as outliD.ed in the offer letter in addition to the Program Development Deficit
          Offset: It is understood that this person, in addition to clinical care, will need to spend time
          Writing. grant proposals and interacting. with government, private and industry granting
          organizations. Thus we anticipate that this Director would only qe 60% clinically productive
          because of the research program requirements, but this will not limit this individuals Hospital
          support program..

      8.    The Hospital and School plan to establish a Peripheral Vascular Program, in which Y9U will be
            expected to take a leadership role in coordination with leaders in Surgery and Diagnostic
            Radiology. Our goal is to develop an interdisciplinary practice model for participating vascular
            surgeons, cardiac surgeons, interventional radiologists and cardiologists. Hospital privileging
            will facilitate fair access to· resources. The Hospital will market this program and the team of
           physicians throughout the service area. We will support your plan to recruit an outstanding
           cardiologist to be a Medical Director of the Peripheral Vascular Program. This person will
           receive the start-up p~ckage outlined in section D3. For the related cardiac leadership
           responsibilities the Hospital will also provide 15% salary support for this position. In
           recognition of the program director's service development commitments during the start up
           period, the Hospital will also shift 1Q% of the Program Development Offset Funding for
           clinical activity to .fixed salary support for three years as described in D3 above.

     9. The Hospital is committed to the success of the Heart Failure and Heart Transplantation
          program. We have implemented UNOS recommendations for heart transplantation based upon
          recent site visits to improve clinical outcomes and administrative cotnpliance. Furthermore, we
         will expect you to appoint a Medical Director of Heart Failure and Transplantation and expand
         the capacity and capability of the heart failure service. YNHH will provide the start-up packages
         outlined in section D3 for.the Medical Director and an additional physician with expertise in this
         area. This. will include full deficit offset as described in Section D3. The requested
         CHF/transplant program elements including needed mid-level practitioners, a data entry person
         and a secretary are either in place or have been committed by the Hospital. YNHH will also
        provide deficit offset for related clinic r~tal and expenses and staff costs under the Program
        Development Deficit Offset arrangement. The UNOS reporting staff and other required
        admjnistrative personnel will be provided through the Transplantation Center. At the end of the
        business planning period, additional long-term support will be provided for the physician heart
        failure! transplant team as outlined in section D3 or via a joint venture with the YNHH Organ
        Transplantation Center. Additional heart failure specialists will be supported by the Hospital
       based upon their clinical time commitment, patient list management needs and iJNos
       requirements. To ensure the continuity of the infusion service the Hospital will enter into good
       faith negotiations with you and the Department of Medicine regarding the assumption of
       technical management and billing responsibilities for this program and the recruitment of
       additional APRNs to enhance patient service.

   10. Primary care cardiology services are provided by members of the Hospital's community-based
       and University-based medical staff in the local service area. To secure community-based
        Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 12 of 15




   Michael Simons, M.D.
   May21,2008
   Page 11 of 14


               collaboration in. preventive care activities, the Hospital· will support the appointment of a
               community cardiologist to the role of ~m~lDjty Mec#cal DirectOr of Preventive Cardiology.
               In addition, to further grow primary and preventive cardiovascular services at YNHH, we will
               work with yeu to recruit two primary 'care cardiologists with preventive cardiology expertise to
              enhance the··Section's· capacity. When'patient Volume pennits, two additional cardiologists will
              also be recruited (Section D3). The Hospital expects. that you Will. match Yale-N~ Haven
              cardiology coverage with geographic service area needs. We recommend that you employ the
              H~ and Vascular Center stnieture to define the. diagnostic and preventive care service
              requirements forthe service area.                                   .

           11. In your correspondence you cited anced for YNHH support for 10 to 11 nurs.es in the
                cardiology s~tion, 3 of which would be" research nurses. YNHH will support the initial
               recruitment of two re~earch nurses with the understanding that their prodUctivity apd level of
               external fimding will be reviewed at three,years. In ~dition,· we will seed funding of additional
               research nurses if clear momentum is gained in clinical and translational research related to
               their effetts.                                                           .

              Several of. the clinical nurse positions identified in your April 30, 2008 letter are already in
              place in areas such as Heart Failure and ,Transplantation. Clinical nUrses recruited in support of
              individual faculty or groups offaculty sheuld be APRNs (or PAs) with the capacity to bill for
             services which will offset significm;tt proportions of their expense. They should not offSet
             clinical RVUs of faculty supported or diminish their clinical service commi1ment below 85%,
             but free such facUlty for more productive clinical effort. Our Program Development Deficit
             Offse.t Model will allocate the APRNs to tJie physician or practice groups where they will be
             utilized and develop RVU targets accordingly. With this caveat, YNHH will recruit the
             requested APRNs and at three years review their productivity and roles.

         12. YNHH is' committed to the development of needed specialty clinics in atrial fibrillation and
             cardiovascular genetics. Additional mid-level provider support will be provided by the Hospital
             as the CV genetics 'and atrial fibrillation clinical programs are developed under the business
             pIan principles previously ou~1ined. In addition to APRN support, YNHH will cover the clinic
             session fees for the proposed atrial fibrillation and cardiovascular genetics and genetics clinics
             under the Program Development Deficit Offset formula for th~ new faculty.

         13. Hospital policy and practice is to  support   all of ACGME approved fellows in their clinical
             years in addition'to residents and residency program directors. Support· for fellowship direction
             is provided by the departments and sections.

E. Prospects for a Joint Program with University College London :

        The Department, School and YNHH are aware of and excited by the prospects for ajoint program
        in cardiovascular medicine and sciences with University College London (VCL) in the United
        Kingdom. Assuming: that the" UCL leadetship shares this enthusiasm, we look forward to
       negotiating in good faith·with them to define t1;re details of this arrangement. As we have discussed
       with you, the offer outlined in the present letter is predicated on your initially giving full-time
       attention to the Section o{ Cardiovascular Medicine and accomplishing key faculty recruitments
       and program. developJ)J.ent, d,eferring any active off-site involvement at UCL for at least one year.
       After you, the School:and the Hospital agree that sufficient progress, has been.achieved and an on-
       site clinical, research and educational leadership team has been established, we will support your
       part-time role at UCL with an appropriate adjUS1ment in compensation.
            Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 13 of 15




    Michael Simons, M.D.
    May 21, 2008
    Page 12of14



    F. Requirements for Participation in the Yale Medical Group

    1. All :full-time Yale School of Medicine faculty members with appointments in- the clinical departments
       practice medicine. through the Yale 'Medical Gfoup (YMO). In order to begin your clinical practice
       through YMO, you must satisfy the following requirements: .

           . a. Obtain a license to practice medicine. in the State 'o f Connecticut, as well as Federal and State of
                Connecticut Controlled Substance registrations.

            h. Obtain medical staff privileges at YNRH with appropriate clinical privileges in general internal
                medicine ' and cardiology.' Medical staff application materials will be forwarded to you upon
                your acceptance of this position. Please ·note that the materials you receive will indicate that the
                application should·he·returned to the Hospital Chief of Staff's Office with the application fee.
                You are not . reSponsible for this fee arid should not submit a check Please return your
      -    . - 'compleiooaPPliCation to-Ms. -KathIeenBemerm the r>epartiilentofMed1ciDeoffice~ 333-cooar -
                Street, 1072 LMP and it will be submitted to the Hospital Medical Staff Office. This'application
               must be .completed by three months from your start date.

            c, Complete and su1?mit to Ms. Joyce Dupee, 135 College Street, Suite 210, New Haven, cr
                06510-2483, tbe.YMG Universal Credentialing Application (UCA) by three months from your
               start date. Upon ,suCcessful completion of the UCA, the YMG Credentialing Department will
               forward to you the appropriate pre-printed applications for all YMG contracted managed care
               carriers, goverpme.ntal organizations and the YMO CredentiaHng Application. These
               applications must be completed and returned within fourteen days. Once they are received. you
               will be presented' to the YMO CredentiaJing CoDlDli-ttee for revieW and vote: This offer is
               contingent upon YMO Credentialing Committee approval of your credentials.

 2. Please note the following policies pertaining to YMO faculty physicians:

           a; . You must assign to Yale University, School of Medicine, Yale Medical Group (your employer),
                all billing rights and enroll as a participating provider in the Medicare, Medicaid and other
               federal health care reimbursement progriuns.

          b. All practice income must be billed and collected through Yale University.

          c. In consideration of the terms and conditions of the University's offer to provide you with a
              faculty appointment with an initial salary of $500,000, you agree to execute and abide by the
             ,terms and conditions of the attached Non~mpetition Agreement for a period ~f eighteen (18)
              J;IlOD.ths after leaving Yale. Please retum the signed ·Non-Competition Agreemei:rt to' Dr. Jack
              Ellas within one month of accepting this offer.                .

          d. . In the event that you wish to resign, you agree.to give the Department written notice 1-80 days in
               advance ofthe proposed date of your leaving.                                                      .

Your billings for one (1) mo~th of attending per year oli the cardiology service should qualify you for
reimbursement for the cost of your medical license under the curient Department of Internal Medicine
policy. Malpractice insurance ~ be provided by 'the Section.
       Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 14 of 15




  Michael Simons, M.D.
  May 21, 2008 "
  Page 13 of 14


  By accepting this faculty position, you agree to abide by these requirements as well as all other University
  policies and procedures. .Please review this letter and all attachments thoroughly and do not hesitate to
  contact us should you have any questions. This offer is valid for thirty days from the date of this letter.
  Please indicate your acceptance by signing and dating both copies and the attachments, returning one copy
  to Dr. Jack Elias and ~eepjng the other for your records.

 In closing, we are excited about the considerable talent and ability that you will bring to this critical position
 in the Department of Internal Medicjne, the School of Medicine and YNlffi. With your leadership and with
 the programmatic resoUrces descnDed in this letter, we are confident that cardiac    careand cardiology-reiated
 research"will rea,ch a new level of excellence at our inedic8I center. We hope that you will accqlt this offer
 and look forward to worlcing with you in the years to·come. Best wishes.

 Sincerely yours,




 JackA. Elias, M.D.                                            Richard D'Aquila
 Waldermar Von Zedtwit2; Professor of Medicine                 Executive Vice President and
 Chair, Department of Internal Medicine                        Chief Operating Officer, YNHH




Robert Alpern M.D.
Dean, Yale Medical School



Applicant's signature: ____________                          Dme: ___________

cc:   Carolyn MazUre, Ph.D. (SHM L 211)
      Carolyn Slayman Ph.D ..
      Jonathan Tamir

Enclosures
              Case 3:19-cv-01547-VAB Document 21-1 Filed 12/23/19 Page 15 of 15




       Michael Simons, M.P.
       May 21. 2008
       Page 14 of!4



 {ApPendix A}

NON-COMPETITION AGREEMENT

In consideration of my employment by Yale U¢Versity at its School of Medicine ("University',), I hereby agree to
adhere to the following tenns and conditions: , '                                  ,

I hereby covenant and agree that, for a period of eighteen (18) months following any termination or other cessation
of my employment with the University, whether it is wi~ or without cause, voluntary or involuntary, whenever
that terminatioit or cessation of employment may occur, I sball not:

                                                                                                     or
      1. Practice medicine or provide clinical services to patients within New Haven County within a twenty
         (20) mile radius of any off-campus site where I provide clinical services on behalf of my Department
         and/or Yale Medical Group, for a period of eighteen (18) months after the termination of my
         employment at the University. This restriction does not apply to research activities which are separate
         and distinct :from the proVision of clinical/medical services to patients;
     2. Contact any patients of Yale Medical Group for the pwpose of soliciting such patients; or
     3. Contact ~y employees of the University for the purposes of soliciting such employees to compete with
           Yale Medical Group in the provision of clinical medical services to patients.
     4. It is the iritentioil of the parties that the provisions of the restrictive covenant herein shall be enforceable
          to the fullest extent permissible und,er applicable law, but that unenforceability (or modification to
          conform to such law) of any provision or provisions hereof shall not render unenforceable, or impair, the
          remainder thereof. H any provision or provisions hereof shall be deemed invalid or'unenforceable, either
          in whole or in part, this Agreement shall be deemed ~ended to delete or modify, as necessary, the
          offending provision or provisions and to alter the bounds thereof in order to render it valid and
          enforceable. '
    5. I acknowledge and agree that damageS are an inadequate remedy for any' breach of the terms and
         conditions set forth in the Non-Competition Agreement and agree that in the event of a breach of such
         Agreement, or any part thereot: the University may, with or without pursuing any remedy for ~ges,
         imme4iately obtain and enforce an ex parte, pretirnjnary and permanent injunction prohibiting me from
         violating this Agreement.
    6. ,I further acknowledge and agree that this Agreement ' is supported by the following adequ8te
        consideration: the University's agreement to appoint me as 'Professor in the Department of Internal
        Medicine at an annual salary of $500,000 .that it is fair, reasonable and enforceable to its full extent; that
        the University has an .important and legitimate institutional interest that it is seeking to protect with this
        Agreement; and that enforcement of this Agreement wouJd not interfere with      the    iIiterests of the public.
   7. This Agreement shall be governed by and construed in accordance with the substantive laws of the State
       of Connecticut.               ,
   8. I agree to pay all costs, iJ;tcluding the University's reasonable attorney's fees, in connection with any
       acti~n or proceeding, to enforce this Agreement. This Agreement contains the entire understanding
       between the University and me and supersedes all prior agreements and understan~gs relating to the
       subject matter hereof. The' Agreement shall not be amended except by a written instrument thereafter
       signed by the University and me.



      Michael Simons, MD                                                 Date'
